OVERTON, Justice.
This petition for writ of certiorari seeks review of an order of the Florida Public Service Commission granting permanent authority to American Sightseeing Tours, Inc., for the transportation of passengers in a closed-door service between McCoy-Orlando Airport in Orange County, Florida, and Walt Disney Theme Park in Orange and Osceola Counties, Florida, by the shortest route on regular schedules and restricted to transportation by vehicles having a minimal capacity of 38 passengers.
Petitioner, Florida Limousine Service, Inc., intervened and protested the application. Said petitioner is a carrier authorized to transport passengers over irregular routes and schedules from McCoy-Orlando Airport in vehicles of 12-passenger capacity or less.
Public hearings were held on the subject application for temporary authority before the Commission and permanent authority before a hearing examiner. The Commission granted the temporary authority, but the hearing examiner thereafter recommended denial of permanent authority. The Commission overruled the hearing examiner and granted the permanent authority, finding:
“The Commission finds that the applicant has presented substantial competent evidence that there exists a need for a scheduled service, that it is qualified to provide that service, and the grant of this authority will not adversely affect the existing transportation in the territory involved and the transportation as a whole throughout the State of Florida.
Evidence before the Commission included, by stipulation, testimony that was before it in the temporary application proceedings. The Commission is not bound by the findings of fact of the hearing examiner, and the power to ultimately decide fac*744tual questions remains vested in the Commission.1 There was conflicting testimony, but the findings of the Commission are supported by competent substantial evidence and it has not departed from the essential requirements of law.2 Petitioner had a full opportunity to present its evidence in support of denial of the application and was not denied any substantial procedural rights.
Petition for writ of certiorari is denied, and
It is so ordered.
ADKINS, C. J., and BOYD, McCAIN and DEKLE, JJ., concur.

. Nicholas v. Wainwright, 152 So.2d 458 (Fla.1963); Coast Cities Coaches, Inc. v. Florida Railroad d Public Utilities Commission, 139 So.2d 674 (Fla.1962).


. Coast Cities Coaches, Inc. v. Florida Railroad d Public Utilities Commission, supra note 1.